EXHIBIT 99.1 Calculation of Ratio of Earnings to Fixed Charges For the nine months ended 30 September 2011 (in NOK million, except ratio) Fixed Charges Interest expense + Interest within rental expense + Capitalized interest Total fixed charges (A) Earnings Income before tax and minority interest - Equity in net inc non-consol investees + Distributed income of equity investees 15 Income before taxes, minority interests and equity investees + Fixed charges (A) + Ordinary depr capital interest - Capitalized interest Total earnings Ratio
